Case 6:20-cv-00025-JDK-KNM Document 22 Filed 04/20/20 Page 1 of 2 PageID #: 153




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 RYAN ANDREW PEUCKER,                             §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §          Case No. 6:20-CV-25-JDK-KNM
                                                  §
 JEFFREY CATOE, et al.,                           §
                                                  §
        Defendants.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

 U.S.C. § 636.   On March 16, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 19), recommending that Plaintiff’s motion for voluntary dismissal (Docket No. 17)

 be granted and the lawsuit dismissed without prejudice. A return receipt indicating delivery to

 Plaintiff was received by the Clerk on April 6, 2020 (Docket No. 21).

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the
Case 6:20-cv-00025-JDK-KNM Document 22 Filed 04/20/20 Page 2 of 2 PageID #: 154



 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 19) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 19)

 be ADOPTED and that Plaintiff’s motion for voluntary dismissal (Docket No. 17) be GRANTED.

 The above-styled civil action is DISMISSED WITHOUT PREJUDICE on the Plaintiff’s

 motion. All other pending motions are DENIED AS MOOT.

         So ORDERED and SIGNED this 20th day of April, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE
